Title: From John Adams to Samuel Barrett, 11 June 1789
From: Adams, John
To: Barrett, Samuel



Dear Sir
New York June 11th 1789

I have received the letter you did me the honour to write me on the first of this month with its inclosures: The Letter to The President is conceived with propriety & expressed with decency. As the Investigation of the Characters, Services, Qualifications, and all other pretensions of every Candidate for public employment, is constitutionally, in the President  in the first instance; General Knox’s Advice to you was very proper, and I know of no other course you can pursue. As the Journals & debates of the House are regularly published you will have early information of all the offices which may be created & will have opportunity to accomodate your application to the Circumstances as they rise—
It would be to me at all times a pleasing Employment, if I had it in my power, to contribute to the happiness of a deserving Man & virtuous Family; but as this buisness is out of my sphere, I can do no more than relate the truth  as far I may know it, whenever I may be interrogated concerning Facts—
I am Sir with much Esteem / your most Obedt & humble Servant
John Adams—